DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/4/19 and 10/7/19 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS’ as to the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	i)	Claim 1 recites “normalizing, by the computer numerical simulation program, the geometry information of the mesh cell to reduce the at least two data values to at least one data value.” The Examiner notes that in view of broadest reasonable interpretation the “reduce the at least two data values to at least one data value” could read as reducing two data values to two data values. It appears Applicants intend the claim to read reducing a set of data values to a smaller set of data values however the claim as presented and under broadest reasonable interpretation is not limited to this interpretation. As such no reduction may take place in many permutations of the “at least two data values” and “at least one data value.” As such the claim is rendered vague and indefinite. This further applies to claims 11 and 20.
Appropriate correction is required.
	All claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Allowable Subject Matter
5.	Claims 1-20 are allowable over the prior art of record pending resolving the 112 rejection above. Reasons for allowance will be held in abeyance pending final recitation of the claims.
Conclusion
6. 	All Claims are rejected.		

7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	i)	Eom et al. U.S. Patent Publication No. 2018/0319087 which recites relevant art in the field of numerical simulation of geometric elements.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SAA



August 9, 2021